DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam Smoot on 08/26/2021.

The application has been amended as follows: 
In the claims:
1.	At lines 18, replace the word “that” with “such that it is established whether”. 
At line 19, insert “located” after both occurrences of “is”.
16.	At line 18, replace the word “that” with “such that it is established whether”. 
At line 19, insert “located” after both occurrences of “is”.

Reasons for Allowance
Claims 1-16 are allowed. 
The following is an examiner’s statement of reasons for allowance. 
Regarding claim 1, Hanson teaches an access control method performed by a server, the access control method comprising: 

wherein the first information is pre-stored in the target device, wherein the first information includes at least one of identifier of a first user and identifier of a first user terminal for the first user (the first information may comprise one or more authenticating information including a security code, see e.g. FIG. 2, wherein the sent information may further include identification data; see e.g. para. [0071]), receiving a second information related to a second user terminal for a second user (in case of a plurality of authorized users, a second information from a second user can be received by the same locking device); wherein the second information includes at least one of identifier of the second user and identifier of the second user terminal (the second information may comprise identification data associated with the second device which in turn identifies the second user), and determining the first user terminal is matched to the second user terminal when the at least one of the identifier of the first user and the identifier of the first user terminal corresponds to the at least one of the identifier of the second user and the identifier of the second user terminal (the first user terminal would be identified as the second user terminal or vice versa if the two identification match with each other); determining the location of the second user terminal (based on which lock device received the authentication information see e.g. para. [0053]). 
In another prior art disclosed by Cordiner, an unlocking request including a unique identifier of the electronic locking device and personal identification information of a mobile communications device  requesting to open the electronic locking device, wherein the server then determines, based on predefined parameters, whether the mobile communications device is permitted to open the electronic locking device (see e.g. abstract), wherein the location of the mobile  device can be received as well (see e.g. para. [0011]).
the location of the second user terminal is determined such that it is established whether the second user terminal is inside the target area or the second user terminal is outside of the target area, determining the location of the first user terminal as the location of the second user terminal when the first user terminal is matched to the second user terminal; and transmitting a message for allowing the use of the target device to the target device when it is determined that the location of the first user terminal is inside the target area.
Similarly, claims 2-16 are allowed for the same reasons as cited above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688